Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 01/08/2021.
Claims 11-28 are currently pending.
Claims 11-13 and 20-22 are rejected.
Claims 14-19 and 23-28 are objected to.
Claims 11 and 20 are independent claims.

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (WAJCERPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (WAJCERPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (WAJCERPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7. 	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,219,082. Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claim 11 of the instant application recites limitations which reads on limitations of claim 14 of U.S. Patent No. 11,219,082. The claimed limitations recited in the present application are transparently found in U.S. Patent No. 11,219,082 with obvious wording variations.

Claim Objection
8. 	Claim 15 is objected to because of the following informalities: “radio rink control (RLC)” should be “radio link control (RLC)”.  Appropriate correction is required.
9. 	Claim 24 is objected to because of the following informalities: “radio rink control (RLC)” should be “radio link control (RLC)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
10. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. 	Claims 11-12, 14, 16-21, 23 and 25-28 recite a number limitations with “if” conditions. Examiner submits that “if” limitations do not positively claim the subject matter, thus, the claim fails to particularly point out and distinctly claim the subject matter. Examiner respectfully suggests to change the “if” language to “when” or “in response to” to obviate this rejection.

Claim Rejections - 35 USC § 103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15. 	Claims 11-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Alexander Martin et al. (US 2019/0182689 A1), hereinafter Martin, in view of Mangesh Abhimanyu Ingale et al. (US 2020/0205003 A1), hereinafter Ingale.
For claim 11, Martin teaches a control method for user equipment (UE), the method comprising: 
performing communication with a master cell group (MCG) and a secondary cell group (SCG) (Martin, Fig. 14 step 1411 and paragraph 93 teach Dual RRC connection with MCG and SCG.); 
detecting whether a failure has occurred in an MCG transmission (Martin, Fig. 14 step 1412 and paragraph 94 teach UE detects MCG radio link faiure);
if it is detected that the failure has occurred in the MCG transmission, executing an MCG failure processing operation (Martin, Fig. 14 step 2 and paragraph 94 teach UE transmits MCG Failure Information to RAT2 to initiate RRC re-establishment.); and 
 	sending a message to a base station, the message indicating information related to the failure (Martin, Fig. 14 step 2 and paragraph 94 teach UE transmits MCG Failure Information to RAT2.).
	Ingale further teaches if it is detected that the failure has occurred in the MCG transmission, executing an MCG failure processing operation (Ingale, Fig. 7 step 702-710 and paragraphs 309-311 teach after it is detected that integrity check failure due to Master Cell Group (MCG) leg of the Split DRB, executing an MCG failure processing operation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martin with if it is detected that the failure has occurred in the MCG transmission, executing an MCG failure processing operation taught in Ingale in order to meet the growing demand for high speed data services, support ultra-reliability and low latency applications [Ingale: background].
For claim12, Martin and Ingale further teach the control method according to claim 11, further comprising, if it is detected that the failure has occurred in the MCG transmission, initiating an MCG failure informing procedure of sending the message indicating the information related to the failure; and executing the MCG failure process operation upon the initializing of the MCG failure informing procedure (Martin, Fig. and paragraph teach (Martin, Fig. 14 step 2 and paragraph 94 teach UE transmits MCG Failure Information to RAT2 to initiate RRC re-establishment.)).
For claim 13, Martin and Ingale further teach the control method according to claim 11, wherein the MCG failure processing operation includes at least one of the following: 
suspending all signaling radio bearer (SRB) transmission via the MCG; 
suspending all data radio bearer (DRB) transmission via the MCG; 
suspending all SRB transmission via the MCG except for SRBO; 
suspending split SRB transmission via the MCG; 
suspending all MCG SRB except for SRBO; and 
 	suspending all MCG DRB (Ingale, Fig. 7 step 708 and paragraph 310 teach the method includes suspending the transmission on MCG leg of Split DRB in uplink. The UE 300 is configured to suspend the transmission on MCG leg of Split DRB in uplink.).
For claim 20, Martin teaches a user equipment (UE) (Martin, Fig. 17), comprising: 
a processor (Martin, Fig. 17 item 1203 and paragraph 230); and 
a memory (Martin, Fig. 17 item item 1203 and paragraph 229) storing instructions, wherein, the instructions, when executed by the processor, cause the UE to: 
perform communication with a master cell group (MCG) and a secondary cell group (SCG) (Martin, Fig. 14 step 1411 and paragraph 93 teach Dual RRC connection with MCG and SCG.); 
detect whether a failure has occurred in an MCG transmission (Martin, Fig. 14 step 1412 and paragraph 94 teach UE detects MCG radio link faiure);
if it is detected that the failure has occurred in the MCG transmission, execute an MCG failure processing operation (Martin, Fig. 14 step 2 and paragraph 94 teach UE transmits MCG Failure Information to RAT2 to initiate RRC re-establishment.); and 
 	send a message to a base station, the message indicating information related to the failure (Martin, Fig. 14 step 2 and paragraph 94 teach UE transmits MCG Failure Information to RAT2.).
	Ingale further teaches if it is detected that the failure has occurred in the MCG transmission, executing an MCG failure processing operation (Ingale, Fig. 7 step 702-710 and paragraphs 309-311 teach after it is detected that integrity check failure due to Master Cell Group (MCG) leg of the Split DRB, executing an MCG failure processing operation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martin with if it is detected that the failure has occurred in the MCG transmission, executing an MCG failure processing operation taught in Ingale in order to meet the growing demand for high speed data services, support ultra-reliability and low latency applications [Ingale: background].
For claim 21, Martin and Ingale further teach the UE according to claim 20, wherein, the instructions, when executed by the processor, further cause the UE to: if it is detected that the failure has occurred in the MCG transmission, initiate an MCG failure informing procedure of sending the message indicating the information related to the failure; and execute the MCG failure process operation upon the initializing of the MCG failure informing procedure (Martin, Fig. and paragraph teach (Martin, Fig. 14 step 2 and paragraph 94 teach UE transmits MCG Failure Information to RAT2 to initiate RRC re-establishment.)).
For claim 22, Martin and Ingale further teach the UE according to claim 20, wherein the MCG failure processing operation includes at least one of the following: suspending all signaling radio bearer (SRB) transmission via the MCG; suspending all data radio bearer (DRB) transmission via the MCG; suspending all SRB transmission via the MCG except for SRBO; suspending split SRB transmission via the MCG; suspending all MCG SRB except for SRBO; and suspending all MCG DRB (Ingale, Fig. 7 step 708 and paragraph 310 teach the method includes suspending the transmission on MCG leg of Split DRB in uplink. The UE 300 is configured to suspend the transmission on MCG leg of Split DRB in uplink.).


Allowable Subject Matter
16. 	Claims 14-19 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 112 issues) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412